Citation Nr: 0932922	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for residuals of jaw 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1953 to 
February 1957.  

This matter comes to the Board on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In that rating 
decision, the Oakland RO denied service connection for 
residuals of jaw injury, and the Veteran's disagreement with 
that decision led to this appeal.  During the course of the 
appeal, the Veteran moved, and jurisdiction of his claim was 
transferred to the RO in Los Angeles, California.  

The appeal is REMANDED to the Los Angeles RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for residuals of 
jaw injury, which he states was caused by trauma of repeated 
blows to his head during boxing in service in 1953 and 1954.  

The Los Angeles RO certified the Veteran's appeal to the 
Board in mid-July 2009.  In late July 2009, the Board 
received a letter from the Veteran in which he requested a 
Board hearing.  The Board accepts the Veteran's letter as a 
timely request for a Board hearing in accordance with 
38 C.F.R. § 20.1304 (2008).  In an Informal Hearing 
Presentation dated in August 2009, the Veteran's 
representative reported that the Veteran has said he wants 
his Board hearing to be held at the RO, and the Board will 
honor this request.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for an in-person 
travel Board hearing at the RO in Los 
Angeles, California.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



